Citation Nr: 0624605	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for right shoulder arthritis, status post capsule revision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In addition, the Board observes that in a September 2005 
rating decision the RO denied the veteran's later claims for 
an increased rating for diabetes mellitus and for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran did not 
perfect his appeal by filing a notice of disagreement and 
substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2005).  Therefore, these issues are not 
before the Board.


FINDING OF FACT

With regard to the veteran's right shoulder disability, the 
objective evidence of record does not reveal frequent 
episodes of recurrent dislocation and guarding of all arm 
movements, malunion of the humerus with marked deformity for 
the major arm, limitation of motion midway between the side 
and the shoulder level (45 degrees), or a degree of 
functional loss that would necessitate a higher rating.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for a right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 and 5202 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In addition, with any form of arthritis, 
painful motion is an important factor of disability.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
Joints that are actually painful, unstable, or malaligned, 
due to healed injury, should be entitled to at least the 
minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure 
or manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

The January 2005 VA examiner diagnosed the veteran with right 
shoulder arthritis, status post capsule revision, which was 
performed in 1972 immediately after service.  The veteran's 
right shoulder disability is rated as 20 percent disabling 
under Diagnostic Code 5202, other impairment of the humerus.  
38 C.F.R. § 4.71a (2005).  His 20 percent rating is effective 
back to September of 1973, several years after discharge from 
service.  

Initially, the June 2002 VA examiner noted that the veteran 
is right-handed, thus confirming that his right arm is the 
major, i.e., dominant arm.

Recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding movement at only the 
shoulder level warrants a 20 percent rating for the major 
arm.  In order to warrant a higher 30 percent rating, 
malunion of the humerus with marked deformity for the major 
arm must be demonstrated. Id.  A 30 percent rating is also 
warranted when there is recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements for the major arm. Id.  Evidence of fibrous 
union of the humerus supports a 50 percent rating for the 
major arm. Id.     

Under Diagnostic Code 5201, limitation of motion of the 
dominant arm at the shoulder level provides a 20 percent 
rating.  Limitation of motion midway between the side and the 
shoulder level is assigned a 30 percent evaluation.  A 40 
percent evaluation is warranted for the major arm when 
limitation of motion is limited to 25 degrees from the side.  
38 C.F.R. § 4.71.     

Other diagnostic codes for shoulder disabilities that provide 
ratings greater than 20 percent are not more appropriate 
because there is no evidence or allegation that supports 
their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5200 (ankylosis of the scapulohumeral articulation), or 
Diagnostic Code 5203 (impairment of the clavicle or scapula); 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

Under Diagnostic Code 5202, the evidence does not reflect 
frequent episodes of recurrent dislocation and guarding of 
all arm movements.  In this respect, a December 2003 VA 
treatment record notes that the veteran experienced 
dislocations of his right shoulder prior to surgery in 1972, 
but not after.  The June 2002 VA examiner also specified no 
recurrent dislocations since 1972.  Although the January 2005 
VA examiner recorded right shoulder instability, clicking, 
and locking, there was no evidence of actual dislocation.  
Overall, the Board finds these medical reports provide 
evidence against this claim.

In addition, even though the January 2005 VA examiner 
recorded difficulty in movement upon flexion at 75 degrees, 
and abduction at 70 degrees, there is no indication in the 
record of guarding of all right arm movements.  The examiner 
also documented normal coordination and gait.  Finally, VA 
examinations and VA treatment records from 2002 to 2005 are 
negative for malunion of the humerus with marked deformity 
for the major arm.  Such findings provide clear highly 
probative evidence against a higher rating.      

Turning to Diagnostic Code 5201, the evidence does not 
support a higher 30 percent rating.  38 C.F.R. § 4.7.  In 
particular, the Board has reviewed the VA examination reports 
of June 2002 and January 2005, and at no time has the veteran 
had limitation of motion midway between the side and the 
shoulder level (45 degrees).  See January 2005 VA examination 
report (80 degrees flexion, with pain starting at 75 degrees, 
and 80 degrees abduction, with pain starting at 70 degrees); 
June 2002 VA examination (160 degrees flexion and 150 degrees 
abduction).  Although the veteran's range of motion has 
decreased since 2002, and his condition is projected to 
progressively worsen, his limitation of motion at this time 
is simply not severe enough for a higher rating.  Post-
service medical records, as a whole, are found to fully 
support this finding. 

The Board has also considered function loss with regard to 
limitation of motion.  The January 2005 VA examiner recorded 
tenderness, pain upon motion, and exacerbations upon 
repetition.  He opined that the veteran would not be able to 
engage in heavy lifting or rigorous activity.  Nonetheless, 
the veteran's pain and tenderness did not limit motion 
anywhere near to midway between his right side and shoulder 
level (i.e., to 45 degrees), which is required to achieve a 
higher 30 percent rating.  Although the veteran clearly has 
some functional loss and pain due to his right shoulder 
disability, any functional loss present is adequately 
represented in the 20 percent rating currently assigned.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  
Without consideration of pain, the current evaluation could 
not be justified. 

In light of the foregoing, the Board finds that the evidence 
of record does not reflect an overall disability picture for 
the right shoulder showing the necessary limitation of 
motion, recurrent dislocation, guarding of all arm movements, 
or functional loss that would warrant a higher 30 percent 
rating.  38 C.F.R. § 4.7.  Accordingly, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 20 percent for the veteran's right 
shoulder condition.  38 C.F.R. § 4.3.
The claim is denied.   
   
It is undisputed that the veteran's service-connected right 
shoulder disability has an adverse effect on his employment, 
but as noted above, the schedular rating criteria are 
designed to take such factors into account.  Furthermore, the 
January 2005 VA examiner clarified that although the veteran 
could not perform strenuous work involving physical labor 
because of his right shoulder disability, he could still 
engage in clerical desk work.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  Consequently, an extra-schedular 
rating is not for consideration in this case as the veteran's 
right shoulder disability simply does not meet the necessary 
criteria.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in April 
2002 and July 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).    Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.

The letter did not ask the veteran to provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  Nonetheless, the 
Board is satisfied that the veteran actually knew to submit 
such evidence to the RO, given the evidence he has submitted 
in the form of written statements.  The veteran has also 
requested the RO to obtain various employment records.  
Moreover, the VCAA letters, rating decision, statement of the 
case (SOC), and supplemental statements of the case (SSOCs) 
advised the veteran of what missing evidence was relevant and 
necessary to demonstrate a higher rating for his right 
shoulder disability.  Additionally, the April 2002 VCAA 
letter advised the veteran that the VA would obtain "any 
additional information or evidence."  Therefore, any failure 
to make the specific request is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board observes that the RO issued the April 2002 VCAA 
notice letter prior to the July 2002 adverse determination on 
appeal.  Pelegrini, 18 Vet. App. at 120.  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  The 
Board finds that any deficiency in the notice to the veteran 
or the timing of these notices is harmless error. 

Since the claim for an increased rating for his right 
shoulder disability is denied by the RO and the Board, there 
are no potential effective date issues that would warrant 
providing additional VCAA notice.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA treatment 
records, and VA examinations.  Aside from employment records, 
there is no indication in the claims folder that the veteran 
identified and authorized VA to obtain any private medical 
records relevant to his right shoulder disability.  Thus, the 
Board is satisfied that all relevant evidence identified by 
the veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

ORDER

A disability rating greater than 20 percent for right 
shoulder arthritis, status post capsule revision is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


